Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2012/0247512 to Wu et al.
As to claim 1, Wu discloses an air rinsing apparatus (see Wu Abstract), comprising: a first enclosure having a first inlet port and a first output port (see Wu Fig. 2, 4, 5, 7 disclosing first enclosure ref.14/34 having first inlet port 72 and first output port 54; paragraphs [0042]-[0047]); a second enclosure within the first enclosure comprising a second inlet port and a second output port (see Wu Fig. 2, 4, 5, 7 disclosing second enclosure (see specifically Fig. 8 where unlabeled pipe is considered the second enclosure) having a second inlet port 32 and second output port 28/29; paragraphs [0042]-[0047]), the second output port disposed on a same face of the first enclosure as the first inlet port (see Wu Fig. 7 where second output port 28/29 is disposed on same face of the first enclosure with first inlet port 72); and one or more air movers configured to: urge air into the second inlet port, the second enclosure configured to direct the first air from the second inlet port to the second output port; and pull second air from the first output port, the first enclosure configured to direct the second air from the first inlet port to the first output port (see Wu Fig. 8 and paragraphs [0050]-[0054] disclosing air movers, such as a vacuum source and pressurized, compressed air source, to direct air).
As to claim 2, Wu discloses that the first enclosure can comprise a plurality of first inlet ports including the first inlet port and the second enclosure can comprise a plurality of second output ports including the second output port and equal to the number of first inlet ports, the first enclosure configured to direct the second air from the plurality of first inlet ports to the first output port and the second enclosure configured to direct the first air from the second inlet port to the plurality of second output ports (see Wu paragraphs [0047]-[0049]).
As to claim 3, Wu discloses that the plurality of second output ports include corresponding nozzles that extend through respective ones of the plurality of first inlet ports (see Wu Fig. 7 where nozzle 28/29 can extend through the first inlet port).
As to claim 4, Wu discloses that the plurality of first inlet ports and the plurality of second output ports can be arranged in a single row (see Wu Fig. 5).
As to claims 11 and 12, Wu discloses that the one or more air movers are configured to urge the first air by providing positive air pressure to the second inlet port and to pull the second air by providing negative air pressure to the first output port (see Wu Fig. 8 and paragraphs [0050]-[0054] disclosing air movers, such as a vacuum source and pressurized, compressed air source, to direct air).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247512 to Wu et al.
Wu is relied upon as discussed above with respect to the rejection of claims 1 and 3.
As to claim 5, while Wu does not explicitly disclose that the plurality of first inlet ports and the plurality of second output ports are arranged in two rows, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B) where mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
As to claim 10, Wu further discloses an ionizer and that the air can be ionized within the nozzle manifold such that the nozzles expel ionized air and would thus direct the first air from the second inlet port to the second output port such that the first air entrains the positive and negative ions (see Wu paragraph [0042]).  As such, one of ordinary skill in the art at the time of filing would understand to have the ionizer disposed within the second enclosure (see MPEP 2144.04(VII)(C) where rearrangement of parts is prima facie obvious). Furthermore, it is understood that ionizers generate positive and negative ions and said recitation is describing the result of using an ionizer.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247512 to Wu et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0082865 to Takayanagi.
Wu is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 6 and 7, Wu does not explicitly disclose that the first inlet port comprises a frustum-shaped opening and wherein the second output port comprises a nozzle extending through a smaller base of the frustum-shaped opening of the first inlet port.  Takayanagi discloses a similar air rinsing apparatus wherein the frustum-shaped openings are known in the art (see Takayanagi Fig. 17 and paragraph [0080]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu to have a frustum-shaped opening for the first inlet port as disclosed by Takayanagi in order to enhance the negative pressure and induce a tornado and improve removal of contaminants and other benefits disclosed by Takayanagi (see Takayanagi paragraph [0080]).  Regarding the nozzle extending through the small base of the frustum-shaped opening of the first inlet port, Wu discloses that the nozzle can extend through the top of the first inlet port and Takayanagi discloses that the air inlet can be placed in the upper portion close to the smaller base (see Wu Fig. 7 and Takayanagi Fig. 17) and thus the combination of Wu and Takayanagi discloses to one of ordinary skill in the art of a nozzle that can extend through the smaller base of the frustum-shaped opening.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247512 to Wu et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0082865 to Takayanagi and/or U.S. Patent No. 5,241,758 to Cruz et al.
Wu is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 8, while Wu discloses that the first enclosure comprises a first face, the first inlet port and the second output port being on the first face (see Wu Figs. 5 and 7), Wu does not explicitly disclose that the apparatus further comprises an extension plate positioned co-planar with the first face.  Use of skirts (i.e., extension plates co-planar with the face) are known in the art and does not provide patentable significance (see, e.g., Takayanagi Fig. 2, ref.#16c, Fig. 12, ref.#16d and paragraphs [0062] and [0075]; Cruz Fig. 3, ref.#2, Fig. 9A, ref.#7; col. 5, line 58 – col. 6, line 24).  It would have been obvious to one of ordinary skill in the art at the time of filing to include extension plates positioned co-planar with the first face in order to improve air flow and reduce contamination (see Takayanagi paragraphs [0062], [0075] and/or Cruz col. 5, line 58 – col. 6, line 24).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247512 to Wu et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2011/0024528 to Pucciani.
Wu is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 9, Wu discloses that the nozzles supply compressed air (see Wu paragraph [0050]) and can be considered an air knife since it is fully capable of cutting via air.  To the extent that the term “air knife” has a specific definition, use of air knives is known in the art (see Pucciani Abstract and paragraphs [0002]-[0003]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an air knife as the second outlet port and the results would have been predictable (see Pucciani paragraph [0003]; see also MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious, MPEP 2144.04(IV)(B) where changes in shape, such as the change of shape of the air flow out of the nozzle, is prima facie obvious).

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247512 to Wu et al. in view of U.S. Patent App. Pub. No. 2014/0000220 to Zardini.
As to claim 13, Wu discloses a container rinsing system (see Wu Abstract), comprising: a feed line configured to direct containers having openings (see Wu Fig. 1, ref.#16, paragraphs [0038]-[0040]) and an air rinsing apparatus (see Wu Abstract), comprising: a first enclosure having a first inlet port and a first output port (see Wu Fig. 2, 4, 5, 7 disclosing first enclosure ref.14/34 having first inlet port 72 and first output port 54; paragraphs [0042]-[0047]); a second enclosure within the first enclosure comprising a second inlet port and a second output port (see Wu Fig. 2, 4, 5, 7 disclosing second enclosure (see specifically Fig. 8 where unlabeled pipe is considered the second enclosure) having a second inlet port 32 and second output port 28/29; paragraphs [0042]-[0047]), the second output port disposed on a same face of the first enclosure as the first inlet port (see Wu Fig. 7 where second output port 28/29 is disposed on same face of the first enclosure with first inlet port 72); and one or more air movers configured to: urge air into the second inlet port, the second enclosure configured to direct the first air from the second inlet port to the second output port; and pull second air from the first output port, the first enclosure configured to direct the second air from the first inlet port to the first output port (see Wu Fig. 8 and paragraphs [0050]-[0054] disclosing air movers, such as a vacuum source and pressurized, compressed air source, to direct air to and from the containers).
While Wu does not explicitly disclose that the feed line is configured to direct the containers in a first number of rows of containers transverse to a direction of travel of the containers, said configuration is known in the art and does not provide patentable significance. Zardini discloses that it is known in the art of treating containers that the containers can be disposed perpendicular to the direction of movement of the work and/or may be disposed in many rows (see, e.g., Zardini Fig. 1 and paragraph [0060]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the transport direction be transverse to the row of containers and the results would have been predictable (see Zardini Fig. 1 and paragraph [0060]).  With respect to the recitation that the number of first inlet ports and second output ports are equal to the first number of rows of the containers, said recitation is considered mere design choice that is well within the skill of one of ordinary skill in the art (see MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious).
As to claim 14, the combination of Wu and Zardini discloses that the number of second output ports can be equal to the number of first inlet ports, the first enclosure configured to direct the second air from the plurality of first inlet ports to the first output port and the second enclosure configured to direct the first air from the second inlet port to the plurality of second output ports (see Wu paragraphs [0047]-[0049]).
As to claim 15, the combination of Wu and Zardini discloses that the second output ports include corresponding nozzles that extend through respective ones of the first inlet ports (see Wu Fig. 7 where nozzle 28/29 can extend through the first inlet port).
As to claims 16 and 17, Wu discloses that the first inlet ports and the second output ports can be arranged in a single row (see Wu Fig. 5) and Zardini discloses a plurality of rows (see, e.g., Zardini Fig. 1).  Selection of the number of rows, including a single row or two rows, is considered mere design choice that is well within the skill of one of ordinary skill in the art (see MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247512 to Wu et al. in view of U.S. Patent App. Pub. No. 2014/0082865 to Zardini as applied to claim 13 above, and further in view of U.S. Patent App. Pub. No. 2014/0082865 to Takayanagi.
Wu and Zardini are relied upon as discussed above with respect to the rejection of claim 13.
As to claims 18 and 19, the combination of Wu and Zardini does not explicitly disclose that the first inlet port comprises a frustum-shaped opening and wherein the second output port comprises a nozzle extending through a smaller base of the frustum-shaped opening of the first inlet port.  Takayanagi discloses a similar air rinsing apparatus wherein the frustum-shaped openings are known in the art (see Takayanagi Fig. 17 and paragraph [0080]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu/Zardini to have a frustum-shaped opening for the first inlet port as disclosed by Takayanagi in order to enhance the negative pressure and induce a tornado and improve removal of contaminants and other benefits disclosed by Takayanagi (see Takayanagi paragraph [0080]).  Regarding the nozzle extending through the small base of the frustum-shaped opening of the first inlet port, Wu discloses that the nozzle can extend through the top of the first inlet port and Takayanagi discloses that the air inlet can be placed in the upper portion close to the smaller base (see Wu Fig. 7 and Takayanagi Fig. 17) and thus the combination of Wu, Zardini and Takayanagi discloses to one of ordinary skill in the art of a nozzle that can extend through the smaller base of the frustum-shaped opening.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247512 to Wu et al. in view of U.S. Patent App. Pub. No. 2014/0082865 to Zardini as applied to claim 13 above, and further in view of U.S. Patent App. Pub. No. 2014/0082865 to Takayanagi and/or U.S. Patent No. 5,241,758 to Cruz et al.
Wu and Zardini are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 8, while Wu/Zardini discloses that the first enclosure comprises a first face, the first inlet port and the second output port being on the first face (see Wu Figs. 5 and 7), Wu/Zardini does not explicitly disclose that the apparatus further comprises an extension plate positioned co-planar with the first face.  Use of skirts (i.e., extension plates co-planar with the face) are known in the art and does not provide patentable significance (see, e.g., Takayanagi Fig. 2, ref.#16c, Fig. 12, ref.#16d and paragraphs [0062] and [0075]; Cruz Fig. 3, ref.#2, Fig. 9A, ref.#7; col. 5, line 58 – col. 6, line 24).  It would have been obvious to one of ordinary skill in the art at the time of filing to include extension plates positioned co-planar with the first face in order to improve air flow and reduce contamination (see Takayanagi paragraphs [0062], [0075] and/or Cruz col. 5, line 58 – col. 6, line 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714